Citation Nr: 1430669	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD) from May 7, 2009. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, including one year in Vietnam.  

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine on behalf of the RO in Detroit, Michigan. Jurisdiction of these claims remains with the RO in Detroit, Michigan.  

This appeal was previously before the Board in November 2013.  In its decision, the Board granted the Veteran an increased rating to 70 percent from June 19, 2008 to May 7, 2009 for PTSD.  The Board remanded the remaining issues on appeal to include (1) entitlement to a rating in excess of 50 percent since May 8, 2009, and (2) entitlement to a TDIU to update the medical record and to schedule the Veteran for an examination to assess the current severity of his PTSD.  The RO substantially complied with the Board's remand directives by January 2014, and the appeal returned to the Board for readjudication.   Stegall v. West, 11 Vet. App. 268 (1998).  However, additional evidence has been received, which warrants a second remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the most recent supplemental statement of the case (SSOC) from January 2014, the Board received additional evidence in February 2014 from the Veteran including lay statements and psychological evaluation.  In such circumstances, a claimant must waive initial consideration of this new evidence by the Agency of Original Jurisdiction (AOJ) before the Board can review his claim or else the Board must refer such evidence to the AOJ for review in the first instance and preparation of a new SSOC.  38 C.F.R. § 20.1304(c) (2013).  In April 2014, the Veteran expressly declined waiver of this new evidence and requested that the new evidence be reviewed by the AOJ for initial consideration.  As a matter of law, the Board must remand the appeal to the AOJ.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review all evidence added to the Veteran's claims file since the January 2014 supplemental statement of the case and complete any additional development deemed necessary. 

2.  After completing the above action, the AOJ should readjudicate Veteran's claims.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



